Citation Nr: 0717940	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  94-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a back disorder as secondary to service-
connected bilateral knee disorders.  

2.  Entitlement to a higher initial rating for right knee 
patellofemoral syndrome, rated as 10 percent disabling prior 
to December 7, 1998, and 20 percent disabling thereafter.  

3.  Entitlement to a higher initial rating for left knee 
patellofemoral syndrome with chondromalacia, degenerative 
changes of patellar tendon with scar, rated as 10 percent 
disabling.  

4.  Entitlement to a higher initial rating for residuals of 
fracture of the right posterior tibia with scar, rated as 
noncompensable prior to July 24, 2003, and 10 percent 
thereafter.  

5.  Entitlement to an higher initial rating for tinnitus, 
evaluated as noncompensable prior to June 10, 1999, and 10 
percent thereafter.  

6.  The propriety of VA's increase in percentage deduction, 
from 10 to 20 percent, from the veteran's VA disability 
compensation to recoup military severance pay that the 
veteran received.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985 and from March 1986 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New York, New York, and, 
most recently, the Appeals Management Center (AMC) in 
Washington, D.C. 

The issues of entitlement to a back disorder as secondary to 
service-connected right and left knee disorders and the 
propriety of VA's increase in percentage deduction, from 10 
to 20 percent, from the veteran's VA disability compensation 
to recoup military severance pay that the veteran received, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to December 7, 1998, the veteran's 
right knee patellofemoral syndrome was not shown to have more 
than slight recurrent subluxation or lateral instability.  
Flexion of the knee was not limited to 30 degrees, nor was 
extension limited to 15 degrees.

2.  As of December 7, 1998, the veteran's right knee 
patellofemoral syndrome is shown to have moderate, but not 
severe, recurrent subluxation or lateral instability.  
Flexion of the knee is not limited to 15 degrees, nor is 
extension limited to 40 degrees.  

3.  Throughout the appeal process, the veteran's left knee 
patellofemoral syndrome with chondromalacia, degenerative 
changes of patellar tendon with scar, has not been shown to 
have flexion limited to 30 degrees or extension limited to 15 
degrees.  More than slight recurrent subluxation or lateral 
instability has not been demonstrated.  

4.  For the period prior to July 24, 2003, the residuals of 
fracture of the right posterior tibia with scar, were 
insignificant as the veteran's right ankle was fully mobile 
with no swelling.  

5.  As of July 24, 2003, the residuals of fracture of the 
right posterior tibia with scar, results in slight, but not 
moderate ankle disability.  The veteran describes chronic 
weakness in the ankle and constant pain. There is tenderness 
to palpation over the medial and malleolar areas and range of 
motion of the right ankle is moderately limited.  
Dorsiflexion is to 10 degrees out of 20 and plantar flexion 
is to 30 degrees out of 45.  

6.  Prior to June 10, 1999, the medical evidence of record 
shows that the veteran described his tinnitus as 
intermittent.  

7.  From June 10, 1999, the veteran's service-connected 
tinnitus is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code (DC) 6260.  
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome, prior to 
December 7, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DCs 5257, 5260, 
5261 (2006).  

2.  The criteria for an initial evaluation in excess of 20 
percent for right knee patellofemoral syndrome, on and after 
December 7, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DCs 5257, 5260, 
5261 (2006).  

3.  The criteria for an initial evaluation in excess of 10 
percent for left knee patellofemoral chondromalacia, 
degenerative changes of patellar tendon with scar, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40-4.45, 4.71a, DCs 5257, 5260, 5261 (2006).  

4.  The criteria for an initial (compensable) evaluation for 
residuals of fracture of the right posterior tibia with scar, 
prior to July 24, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DCs 
5262, 5271 (2006).  

5.  The criteria for an initial evaluation in excess of 10 
percent for right posterior tibia with scar, on and after 
July 24, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DCs 5260, 5262, 
5271 (2006).  

6.  Prior to June 10, 1999, the criteria for an initial 
compensable evaluation of tinnitus were not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.87, DC 6260 (1999).  

7.  From June 10, 1999, there is no legal basis for the 
assignment of a schedular evaluation in excess of 10 percent 
for tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.87, DC 6260 (2006); 
Smith v. Nicholson, 451 F3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  

The RO provided the veteran with numerous VCAA letters over 
the years.  Specifically, letters were sent to the veteran in 
March 2003, January 2004, November 2005, and January 2006, 
all of which discussed the pertinent evidence, and the laws 
and regulations related to these claims.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on these claims.  Specifically, the letters gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
January 2006.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted that address the 
severity of current knee and ankle complaints, as well as the 
veteran's tinnitus.  Under these circumstances, the duty to 
assist doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Historical Background

Right and Left Lower Extremities

Service medical records reflect treatment for bilateral knee 
and right ankle problems during service.  Service connection 
for bilateral knee conditions and for the right ankle 
condition was established shortly after service separation in 
a January 1993 rating decision.  

Private treatment records dated in April-May 1993 reflect 
that the veteran was seen for complaints of recurring 
bilateral knee pain.  A private physician's July 1993 report 
notes that the veteran was able to walk without any evidence 
of a limp.  The veteran said that he continued to exercise 
about 3 times per week.  This included jogging.  There was 
good quadriceps tone, bilaterally, and full range of motion 
without evidence of instability.  McMurray test was negative.  
There was slight tenderness to the inferior pole of the 
patella at the patellar tendon area.  There was no crepitus 
or swelling evident, and there was no significant 
patellofemoral crepitus on manipulation or squatting.  

When examined by VA in May 1994, the veteran gave a history 
of fracturing his right ankle during service.  Later, he 
developed bilateral knee pain, left greater than right.  The 
veteran's medical history included steroid injections, 
physical therapy, and arthroscopy surgery.  He presented with 
symptoms of weakness on flexion to the knees and the 
inability to squat for long periods of time.  There was also 
the inability to have the knees on the ground for extended 
periods which was required for his work as an automotive 
mechanic.  The veteran reported that he missed a great deal 
of work in the last year in order to attend physical therapy 
appointments.  Examination of the knees showed no signs of 
swelling, focal tenderness, or ballottable patellae.  Flexion 
of the right knee was to 134 degrees with extension of 0 
degrees.  Flexion of the left knee was to 125 degrees, with 
extension of 8 degrees.  There was a slight click in the knee 
when going from flexion to full extension.  McMurray's sign 
was negative, bilaterally.  X-ray of the left knee was 
essentially negative.  The veteran's ankles revealed no areas 
of local swelling or venous changes.  Extension was possible 
to 8 degrees from the right ankle position and 18 degrees of 
flexion was also noted.  Inversion was to 30 degrees with 
eversion of 8 degrees.  There was no crepitation in the joint 
on range of motion maneuvers.  The examiner's impressions 
included status post ankle fracture, probably trimalleolar 
with residual pain, and no limitation of motion.  The knee 
was status post tear of the patellar ligament and 
patellomalacia with difficulty on maintaining a flexed knee 
position for extended periods of time.  

VA X-rays of the knees in May 1995 showed osseous structures 
that were normal in configuration and degree of 
mineralization without evidence of fractures, dislocation or 
other acute bony or joint abnormalities.  All compartments of 
the knees were normally maintained without evidence of joint 
effusion.  The impression was of unremarkable bilateral knee 
examination.  

Two private physicians' statements in May 1997 cited that the 
veteran should avoid squatting and twisting movements to the 
knees and limit work requirements that were associated with 
these movements.  

When examined by VA in December 1998, the patella was mobile 
with no plica and no grading to flexion or extension.  Stress 
test to the left knee was within normal limits for collateral 
ligaments with drawer test negative for cruciates.  In the 
right knee, however, the examiner found "quite a bit" of 
ligament laxity on the collateral ligaments.  It was noted 
that the knee gave out on occasion.  

VA magnetic resonance imaging (MRI) of the right knee in 
February 1999 was essentially unremarkable.  There was 
minimal right knee joint effusion noted.  

VA records dated in August 2000 show that the veteran 
complained of right knee pain, but he had full range of 
motion.  There was no effusion, and the patella was fully 
mobile and nontender.  There was some mild tenderness 
palpable of the distal hamstring medial insertion.  There was 
a negative anteroposterior draw, and the medial collateral 
and lateral collateral ligament were stable and nontender.  
Mild strain of the right hamstring was the examiner's 
impression.  

Upon VA examination in February 2001, the veteran reported 
occasional knee swelling and locking approximately 2 times 
per week.  There was some lateral giving way with pain on 
ascending stairs and walking.  The pain was the primary 
factor that limited walking rather than fatigue.  On physical 
exam, there was no swelling and range of motion was from 0 
degrees to hyper-extensibility of 139 for flexion with pain 
following this level.  Cruciate and collateral ligaments were 
stable to anterior drawer sign and stressing of the lateral 
and medial collateral ligaments.  McMurray remained negative.  
The examiner noted that there was mild crepitus palpated over 
the left knee during flexion and extension movements.  As to 
the right ankle in February 2001, it was noted to be fully 
mobile and without swelling.  

VA examination in April 2003 found that the knees were 
essentially unremarkable.  Range of motion of both knees was 
normal and X-rays were interpreted as normal.  When seen in 
June 2003 for another condition, a VA examiner noted that the 
knee joints were clinically normal.  

At the time of VA examination of the right ankle on July 24, 
2003, the veteran reported chronic weakness in the right 
ankle.  There was a constant, achy pain in the medial 
malleolar area which the veteran rated as 4 out 5.  On exam, 
there appeared to be some hypertrophic changes of the ankle 
joint.  He had tenderness to palpation over the medial and 
malleolar area.  Dorsiflexion was to 10 degrees on the right 
with plantar flexion limited to 30 degrees.  There was 
negative drawer sign.  He had normal inversion and eversion 
of the ankle joint.  The assessment was chronic laxity, 
instability, and pain in the right ankle secondary to 
inservice injury.  Right ankle X-ray showed evidence of old 
injury to the posterior lip and tibiofibular region.  

Upon VA examination in July 2006, the examiner noted that the 
veteran's claims file was reviewed.  A history of injury to 
the knees and right ankle without evidence of neoplasm was 
noted.  The examiner noted that there was no associated 
deformity, giving way, instability, or stiffness to the knee 
joints, but pain was evident.  There was also no evidence of 
weakness, decreased joint motion, episodes of dislocation or 
subluxation, locking, effusion, inflammation or other joint 
abnormalities to include periods of flare up.  There was no 
evidence of arthritis, and the veteran indicated that he was 
able to stand from 1 to 3 hours and walk between 1 and 3 
miles.  

On physical examination, the veteran walked with a normal 
gait and posture.  There was no evidence of edema to the 
lower extremities and normal peripheral arterial pulses were 
present.  The examiner felt fine crepitations during flexion 
and extension movements of both knees, but there was good 
stability of the collateral ligaments.  There was no evidence 
of any knee mass, clicks, snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, or abnormality to 
the tendons or bursae.  The veteran was found to have range 
of motion of the knees from 0 to 140 degrees without evidence 
of ankylosis.  X-ray indicated that there was visualization 
of bony structures that were intact and without evidence of 
acute fracture or dislocation.  No significant changes were 
seen and soft tissue structures were indicated to have been 
unremarkable.  The impression was essentially normal study.  

Examination of the left shoe revealed normal wear pattern, 
but the right shoe evidenced increased wear to the outside of 
the edge of the heel.  The ankle had no associated 
instability, tendon abnormality, or abnormal angulation.  
Range of motion of the right ankle was 0 to 20 degrees of 
dorsiflexion and plantar flexion from 0 to 45 degrees.  There 
was no evidence of ankylosis.  

Tinnitus

VA audiometric examination in November 1992 reflects that the 
veteran complained of intermittent tinnitus that had onset 
about one year prior.  He said that the condition occurred 
about 2 to 3 times per week and lasted for approximately 2 
minutes.  The condition was a high pitched ringing sound that 
was mildly irritating.  

Service connection for tinnitus was established shortly after 
service separation upon rating action in January 1993.  

Private records include a March 1994 audiometric evaluation.  
Bilateral tinnitus was noted.  

When examined by VA in July 2003, bilateral tinnitus was 
noted.  In July 2006, the veteran continued to have tinnitus.  
The veteran perceived that his tinnitus was louder than in 
the past.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3 (2006).

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

Laws and Regulations Specific to the Veteran's Bilateral Knee 
and Ankle Claims 

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  These two precedent GC 
opinions indicate that separate ratings are warranted if the 
veteran has instability (under DC 5257) apart from arthritis 
(under DC 5003) causing limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

For purposes of this decision, normal range of motion for the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5262, a 40 percent rating under this code requires 
nonunion of [tibia and fibula] with loose motion, requiring 
use of a brace.  A 30 percent rating requires malunion of 
[tibia and fibula] with marked knee or ankle disability.  
Moderate knee or ankle disability warrants a 20 percent 
rating and a 10 percent rating is warranted with slight knee 
or ankle disability.  

Moderate limitation of motion the ankle warrants a 10 percent 
rating and marked limitation warrants a 20 percent rating 
pursuant to DC 5271.  

For purposes of this decision, the average normal range of 
motion of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the DC, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2006).  

Laws and Regulations Specific to the Veteran's Tinnitus Claim

The Board notes that during the pendency of the veteran's 
appeal, the criteria governing the evaluations for tinnitus 
were amended.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.114 (2006).  A review of the record discloses that 
the RO considered the old criteria prior to June 10, 1999, 
the effective date of the amendment, and the new criteria, 
which are more favorable to the veteran and resulted in the 
10 percent rating, from June 10, 1999.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Since only the old criteria may be applied to the time period 
prior to the issuance of the revisions, the Board will apply 
them for that time period.  Here, the criteria associated 
with rating tinnitus claims were amended as of June 10, 1999.

Entitlement to a higher initial rating for right knee 
patellofemoral syndrome, rated as 10 percent disabling prior 
to December 7, 1998, and 20 percent disabling thereafter.  

Initially, it is noted that X-ray assessments of the right 
knee since discharge from service have been negative for X-
ray evidence of degenerative changes.  This includes the most 
recent X-rays in 2006.  In the absence of X-ray evidence of 
degenerative arthritis, DCs 5003, 5010 are not for 
application and a higher evaluation on the basis of 
degenerative joint disease in the right knee is not warranted 
for any period since discharge from service.  38 C.F.R. § 
4.71a, DCs 5003, 5010.

The veteran's right knee disorder is currently assigned a 10 
percent disability prior to December 7, 1998, and a 20 
percent disability on and after December 7, 1998, pursuant to 
DC 5257.  The Board notes that upon initial rating 
determination in October 1992, it was noted that the veteran 
exhibited full range of motion of the right knee, but as 
there was some tenderness under the knee cap, a 10 percent 
rating was granted.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation prior to 
December 7, 1998 for his right knee condition.  Prior to 
examination on that date, the veteran reported persistent 
pain and experienced tenderness in the right knee, and he was 
assigned a 10 percent rating pursuant to DC 5257 regarding 
slight knee impairment.  As of the December 7, 1998 
evaluation, "quite a bit" of ligament laxity in the right 
knee was noted.  Prior to that, there was no laxity reported 
and range of motion of the right knee was essentially normal.  
The medical evidence simply does not show that the veteran 
had moderate recurrent subluxation or lateral instability 
prior to that date.  As such, the veteran has not met the 
criteria for an evaluation in excess of 10 percent prior to 
December 7, 1998.  

Further, in considering the evidence of record under the laws 
and regulations set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent on or after December 7, 1998, for his right knee 
condition.  The medical evidence of record does not show that 
he has severe recurrent subluxation or lateral instability on 
or after that date.  In fact, right knee clinical 
manifestations upon VA examinations in 2001, 2003, and most 
recently, in 2006 were minimal.  In fact, at the most recent 
VA examination in 2006, the right knee exhibited full range 
of motion and good stability of the collateral ligaments.  No 
instability was noted.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, DC 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply to evaluations under DC 5257.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's instability of the 
right knee for the periods in question.

Furthermore, the Board observes that separate ratings under 
DCs 5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).  
In this case, however, even when pain is considered, the 
evidence does not show a compensable level of flexion or 
extension to allow for the assignment of a compensable 
evaluation for both planes of motion.  Thus, separate ratings 
under VAOPGCPREC 9-2004 are not warranted.



Entitlement to a higher initial rating for left knee 
patellofemoral syndrome with chondromalacia, degenerative 
changes of patellar tendon with scar, rated as 10 percent 
disabling.  

Initially, it is noted that X-ray assessments of the left 
knee since discharge from service have been negative for X-
ray evidence of degenerative changes.  However, the left knee 
condition was initially classified as showing degenerative 
changes in 1992 based on an inservice report.  Thus, the 
Board will not argue with the classification of the knee at 
this time.  However, it is noted that separate ratings are 
only warranted if the veteran has instability (under DC 5257) 
apart from arthritis (under DC 5003) causing limitation of 
motion.  In this case, no instability in the left knee has 
been demonstrated throughout the appeal process.  In the 
absence of such instability, a separate rating is not 
warranted.  See also VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997) and VAOPGPREC 9-98 (August 14, 1998).  

As above, when discussing the right knee condition, the RO 
assigned a 10 percent rating for the veteran's left knee 
disorder upon rating determination in 1992 pursuant to DC 
5257 for slight impairment.  The RO noted that while the 
veteran exhibited full range of motion of the left knee, 
there was some tenderness in the knee, warranting the 10 
percent rating.  

After review, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the service-
connected left knee based on the appropriate DCs.  
Objectively, the veteran has shown no significant limitation 
of motion since discharge from service, and range of motion 
is currently within normal limits.  Clearly, an increased 
rating is not warranted pursuant to either DC 5260 or 5261 
regarding limitation of flexion the leg.  

Moreover, while the veteran has a long history of complaints 
of knee pain, clinical findings do not suggest additional 
limitation of knee function due to fatigue, weakness, or lack 
of endurance on examination.  The Board notes the veteran's 
complaints of pain; however, it is reiterated that this 
disability is evaluated based on limitation of motion due to 
pain.  Given the range of motion findings of record, which 
are consistent with less than zero percent ratings for both 
flexion and extension, a rating in excess of 10 percent is 
not appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  Furthermore, the Board observes that while separate 
ratings under DCs 5260 and 5261 may be assigned for 
disability of the same joint, (VAOPGCPREC 9-2004), even when 
pain is considered, the evidence does not show a compensable 
level of flexion or extension to allow for the assignment of 
a compensable evaluation for both planes of motion.  Thus, 
separate ratings under VAOPGCPREC 9-2004 are not warranted.

The Board also finds that the preponderance of the evidence 
is against an increased evaluation under DC 5257.  At no time 
since separation from service has left knee instability been 
demonstrated.  Thus, the veteran's disability has not been 
reflective of moderate recurrent subluxation or lateral 
instability to warrant a higher evaluation under DC 5257.

Entitlement to a higher initial rating for residuals of 
fracture of the right posterior tibia with scar, rated as 
noncompensable prior to July 24, 2003, and 10 percent 
thereafter.  

Applying the facts in this case to the appropriate criteria 
set forth above, the Board finds that a compensable rating 
for residuals of fracture of the right posterior tibia is not 
warranted prior to July 24, 2003.  The medical evidence dated 
prior to that date does not show that the veteran had any 
limitation of motion of the right ankle.  When examined in 
2001, for example, the ankle was fully mobile, and there was 
no swelling.  Thus, DC 5271 regarding limitation of motion of 
the right ankle does not support a compensable rating as 
moderate limitation of motion was not shown.  Similarly, a 
compensable rating is not warranted pursuant to impairment of 
the tibia and fibula under DC 5262 as no significant right 
ankle disability was clinically demonstrated.  As no 
functional impairment was demonstrated, an increased rating 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the holding in 
DeLuca is also not warranted.  

As of VA examination on July 24, 2003, the veteran reported 
chronic weakness in the ankle and constant pain.  There was 
tenderness and some limitation of motion as summarized above.  
Chronic right ankle laxity, instability, and pain in the 
right ankle was noted.  Based on these clinical findings, the 
RO granted an increased rating of 10 percent pursuant to DC 
5262 for slight ankle disability as of the date of this exam.  
The Board agrees, but after reviewing the evidence of record, 
it is concluded that the criteria for a rating in excess of 
10 percent have not been met for the right ankle condition 
from that date forward.  

There is no objective evidence of marked limitation of motion 
of the right ankle that would warrant an increased rating 
pursuant to DC 5271.  For example, at the most recent VA 
evaluation in 2006, ankle range of motion was normal.  There 
is no evidence of moderate ankle disability to warrant a 
rating in excess of 10 percent pursuant to DC 5262.  As noted 
earlier, the veteran has full range of motion of the right 
ankle at the current time, and the veteran walks with a 
normal gait and posture.  

Moreover, as compensation is provided under this code for 
limitation of motion, a separation compensable rating for 
arthritis of the ankle, if present, under DCs 5003, 5010 
would not be warranted as the rating schedule may not be 
employed as a vehicle for compensating a claimant twice for 
the same symptoms.  38 C.F.R. § 4.14 (2006); see also Brady 
v. Brown, 4. Vet. App. 203 (1993).  

As to this period in time, the Board has considered the 
veteran's claim for an evaluation in excess of 10 percent 
under DeLuca, 8 Vet. App. 202.  The veteran has indicated 
that he has increased pain on use.  However, no significant 
limitation of function is indicated, and range of motion of 
the ankle is normal.  While the veteran reports a constant 
achy pain and instability in the ankle was noted in the past, 
the Board notes that these symptoms are encompassed by the 
current 10 percent rating, assigned for a "moderate" 
disability.  Therefore, the Board finds an increased rating 
is not warranted upon consideration of 38 C.F.R. §§ 4.40, 
4.45 and the holding in Deluca.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign an initial 
rating in excess of 10 percent for the right ankle 
disability.  For example, there is no evidence of ankylosis 
ratable under DCs 5270 and 5272.  Likewise, despite repeated 
imaging studies, the Board notes that there is no evidence of 
malunion of the os calcis or astragalus ratable under DC 
5273; or of astragalectomy residuals, ratable under DC 5274.  
Thus, these provisions do not provide a basis for assigning a 
rating in excess of 10 percent.

Entitlement to an higher initial rating for tinnitus, 
evaluated as noncompensable prior to June 10, 1999, and 10 
percent thereafter.  

Prior to June 10, 1999, the veteran's tinnitus was rated as 
noncompensable.

In January 1993 the veteran's tinnitus was service connected 
and rated in accordance with 38 C.F.R. § 4.87a, DC 6260 
(1993).  A 10 percent rating was warranted for persistent 
tinnitus which was a symptom of a head injury, concussion, or 
acoustic trauma.  Then, as now, when the Rating Schedule did 
not provide a zero percent evaluation for a DC, a 
noncompensable rating was assigned when the requirements for 
a noncompensable evaluation were not met.  38 C.F.R. § 4.31.

A review of the record shows that medical evidence dated 
prior to June 10, 1999, (VA audiometric exam in 1992) 
indicated that the veteran reported intermittent tinnitus.  
Bilateral tinnitus was noted upon evaluation 1993 but whether 
this condition was persistent or intermittent was not 
commented on.  Based upon this evidence, the Board cannot 
find that the veteran demonstrated persistent tinnitus prior 
to June 10, 1999.

Consequently, the Board finds that the evaluation previously 
assigned, and upheld in the present decision, adequately 
reflects the clinically established impairment experienced by 
the veteran prior to June 10, 1999.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's tinnitus prior to June 10, 1999, the benefit- 
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

As noted, by January 1993 rating decision, the RO granted 
service connection for tinnitus and assigned a 0 percent 
disability rating under 38 C.F.R. § 4.87, DC 6260.  Upon VA 
audiometric evaluation in 2003, the veteran reported 
bilateral tinnitus.  In a September 2003 rating decision, the 
RO assigned a 10 percent evaluation to the veteran's 
tinnitus, effective June 10, 1999.  When examined in 2006, he 
stated that his condition continued, but he perceived it to 
be louder than in the past.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2005).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting both 
ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing U.S. Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349- 
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for a rating in excess of 10 
percent for tinnitus must be denied under both the new and 
old versions of the regulation.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to Each of the Issues Addressed Above

In reaching the decisions above, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
knee or right ankle disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
knee and ankle disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a higher initial rating for right knee 
patellofemoral syndrome, rated as 10 percent disabling prior 
to December 7, 1998, and 20 percent disabling thereafter, is 
denied.  

Entitlement to a higher initial rating for left knee 
patellofemoral syndrome with chondromalacia, degenerative 
changes of patellar tendon with scar, rated as 10 percent 
disabling, is denied.  

Entitlement to a higher initial rating for residuals of 
fracture of the right posterior tibia with scar, rated as 
noncompensable prior to July 24, 2003, and 10 percent 
thereafter, is denied.  

Entitlement to an higher initial rating for tinnitus, 
evaluated as noncompensable prior to June 10, 1999, and 10 
percent thereafter, is denied.  


REMAND

As to the issues of entitlement to a back disorder as 
secondary to service-connected right and left knee disorders 
and the propriety of VA's increase in percentage deduction, 
from 10 to 20 percent, from the veteran's VA disability 
compensation to recoup military severance pay that the 
veteran received, it is concluded that additional evidence is 
necessary.  

Initially, it is noted that the veteran has not received VCAA 
notice regarding the issue of service connection for a back 
disorder as secondary to his knee conditions.  Such notice 
must be provided upon remand.  

Moreover, as to this issue, it is noted that the veteran 
submitted a statement in April 2007 in which he noted that he 
would be submitting additional evidence regarding this issue.  
However, such evidence does not appear to be part of the 
record.  Also, review of the record reflects that the veteran 
has a history of low back pain for many years.  It was 
recently noted in a VA treatment record dated in 2006 that he 
had a herniated lumbar disc and that he had upcoming 
appointment at a spinal institute.  It was also noted that he 
had received some physical therapy sessions regarding this 
condition.  Etiology of any current back disorders has not 
specifically been addressed by VA medical personnel.  

As to the issue of propriety of VA's increase in percentage 
deduction, from 10 to 20 percent, from the veteran's VA 
disability compensation to recoup military severance pay that 
he received, it is noted that additional development was 
requested in the Board's November 2005 remand decision which 
has not been accomplished.  In that determination, it was 
noted that absent withdrawal of the appeal, the veteran was 
to be provided a statement of the case (SOC) in response to 
his notice of disagreement with an October 2003 reduction in 
compensation benefits due to increased withholding.  
Development in this regard is not indicated in the claims 
file.  It is specifically noted that there is no indication 
that the issue has been withdrawn and no SOC was issued 
regarding this issue.  The failure of the AMC to comply with 
the Board's directive in this matter and accomplish the 
development requested in the previous remand constitutes a 
violation of the appellant's due process rights, which 
requires another remand of this appeal.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this claim is remanded for the following 
actions:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2005), and 
any other applicable legal precedent.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim for 
secondary service connection and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 2002 & 
Supp. 2005); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA notice 
is in compliance with the guidance set 
forth in Dingess/Hartman.  A record of 
this notification must be incorporated 
into the claims file.  

2.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back condition, on appeal.  Any 
records that are not currently included in 
the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the RO/AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran is 
to be informed of any records that could 
not be obtained.  If pertinent records are 
received, the RO/AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

3.  After completion of 1 and 2 above, it 
is requested that the veteran be scheduled 
for a VA examination to ascertain 
orthopedic findings and etiology.  
Following a review of the relevant medical 
records in the claims file, to include the 
veteran's medical history, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
lumbar spine disability was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service connected lower 
extremity disorders.  If the requested 
medical opinions cannot be provided 
without resorting to pure speculation, it 
should be so noted.  The examiner is also 
asked to provide a rationale for any 
opinion expressed, preferably with 
citation to the clinical record.  

The claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  Absent withdrawal of the appeal, the 
veteran should be provided a SOC in 
response to his notice of disagreement 
with the October 2003 reduction in 
compensation benefits due to increased 
withholding.  If applicable, he should 
also be informed of the requirements to 
perfect an appeal with respect to this 
issue.  If a substantive appeal is not 
submitted, there is no jurisdiction of 
this issue to the Board.  

5.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims on appeal 
based on a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


